             Case 1:18-cv-12059-IT Document 11 Filed 03/05/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                   )
LYUDMILA S. MASLYAKOVA,                            )
         Plaintiff,                                )
                                                   )      Civil Action No.
                v.                                 )      18-12059-IT
                                                   )
SUPREME JUDICIAL COURT                             )
OF THE COMMONWEALTH                                )
OF MASSACHUSETTS, et al.,                          )
          Defendants.                              )

                                MEMORANDUM AND ORDER

TALWANI, D.J.

        For the reasons set forth below, the court denies Plaintiff’s request for recusal and

interlocutory review and allows her Application to Proceed in District Court Without Prepaying

Fees or Costs (“Renewed Application”) [8]. If Plaintiff chooses to proceed with this action, she

shall, within 21 days of the date of this Memorandum and Order, file an amended complaint that

complies with the pleading requirements of the Rule 8(a) of the Federal Rules of Civil Procedure

and states a claim upon which relief may be granted and as to which this court has subject matter

jurisdiction.

        I.      Relevant Background

        This action was initiated by the filing of a Complaint [1] and an Application to Proceed in

District Court Without Prepaying Fees or Costs (“Application”) [2]. Plaintiff’s Application was

denied without prejudice as incomplete and because it was signed by counsel rather than

Plaintiff. Mem. & Order [6]. The court also noted the pleading deficiencies of the complaint and

explained that, to the extent this action seeks to defeat or negate a state court judgment, this

federal court is without subject matter jurisdiction under the Rooker-Feldman doctrine. Id.
              Case 1:18-cv-12059-IT Document 11 Filed 03/05/19 Page 2 of 3



        Now before the court are Plaintiff’s Verified Response to Order to Show Cause with

Request for Recusal and for Partial Certification to Appeal (“Verified Response”) [7], which

seeks the recusal of the assigned district judge and interlocutory appeal of the denial of the

Application, and a Renewed Application [8].

        II.      Discussion

        Pursuant to 28 U.S.C. § 455(a), a judge shall disqualify herself in any proceeding in

which her “impartiality might reasonably be questioned.” 28 U.S.C. § 455(a); United States v.

Casey, 825 F.3d 1, 28 (1st Cir. 2016). Here, Plaintiff has offered no basis for judicial recusal

other than dissatisfaction with this court’s orders. See Verified Response [7]. Plaintiff’s request

for recusal is denied.

        The Verified Response acknowledges that the requirement for fee waiver applications is

codified, and that a purpose of this requirement is to hold an affiant accountable if the financial

statement is false. Verified Response [7] at 7, citing 28 U.S.C. § 1915(a). Plaintiff argues that

counsel’s statement should be accepted in lieu of the client’s signature, because counsel is

making declarations under penalty of perjury, and therefore could be held accountable for false

statements. Id. The original application did not state, however, that counsel was making the

statements based on his own personal knowledge, but only that the client was making the

statements, and counsel was signing for her. Application [2]. The original Application was thus

insufficient.

        As to Plaintiff’s renewed Application to Proceed in District Court Without Prepaying

Fees or Costs, it now includes additional information and Plaintiff’s signature. Plaintiff will be

permitted to proceed in forma pauperis.

        Plaintiff’s request for interlocutory review is denied both because Plaintiff has provided



                                                  2
              Case 1:18-cv-12059-IT Document 11 Filed 03/05/19 Page 3 of 3



no grounds for interlocutory review and because the issue is now moot.

       Because Plaintiff is proceeding in forma pauperis, her complaint is subject to preliminary

screening under 28 U.S.C. § 1915(e)(2). As previously noted in the court’s Memorandum and

Order [6], the complaint does not meet the requirement of Rule 8 of the Federal Rules of Civil

Procedure for a “short and plain statement of the grounds for the court’s jurisdiction” and a

“short and plain statement of the claim showing that the pleader is entitled to relief.” The court

explained further that to the extent that Plaintiff is seeking to defeat or negate a state court

judgment, the court is without jurisdiction. Id. at 2. Plaintiff will be provided additional time to

cure the pleading deficiencies of her complaint and, if she is unable to so, this action will be

dismissed pursuant to 28 U.S.C. § 1915(e)(2).

       III.      Order

       Based upon the foregoing, it is hereby ORDERED that

       1. The renewed Application to Proceed in District Court Without Prepaying Fees or

Costs [#8] is allowed;

       2. Plaintiff’s request for recusal and interlocutory review is denied; and

       3. If Plaintiff chooses to proceed with this action, she shall, within 21 days of the date of

this Memorandum and Order file an amended complaint that complies with the pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure and this court’s orders.

       4. No summons shall issue pending further order of the court.

So ordered.

                                                        /s/ Indira Talwani
                                                       Indira Talwani
                                                       United States District Judge


Dated: March 5, 2019

                                                   3
